In an action to recover damages for wrongful eviction, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 19, 1999, which, after a hearing, imposed a sanction upon her in the sum of $10,000 for frivolous conduct.
Ordered that the judgment is affirmed, with costs.
Although a jury found that the plaintiff was not wrongfully evicted, and a court previously dismissed two prior actions by the plaintiff seeking damages arising out of the eviction, the plaintiff commenced this action for the same relief. Under the circumstances, the Supreme Court providently exercised its discretion in imposing a sanction upon the plaintiff for engaging in frivolous conduct (see 22 NYCRR 130-1.1 [c]; Gache v Town/Vil. of Harrison, 251 AD2d 624 [1998]; Janitschek v Trustees of Friends World Coll., 249 AD2d 368 [1998]; Murray v National Broadcasting Co., 217 AD2d 651 [1995]).
The plaintiff’s remaining contentions are not properly before this Court on this appeal. Altman, J.P., Smith, McGinity and Townes, JJ., concur.